Citation Nr: 0931306	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1947 to November 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal.  In October 2008, the Board returned the case for 
further development and the case was subsequently returned 
for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has residuals of exposure to asbestos during 
service.  


CONCLUSION OF LAW

Residuals of exposure to asbestos were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  However, since the benefit sought 
is being granted by the Board in this decision, the Board 
need not consider the VA's "duty to notify" and "duty to 
assist" obligation compliance at this juncture since there 
is no detriment to the Veteran in light of the favorable 
disposition.  


The Veteran contends that he has a lung condition 
attributable to his 20 years spent aboard naval ships, to 
include engine rooms, with likely asbestos exposure.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for any complaints, 
findings or treatment for a lung condition.  Service 
personnel records indicate the Veteran served on several 
ships, was a machinist's mate and worked in engine rooms.  
Thus the Board will concede that the Veteran was likely 
exposed to some asbestos aboard the ships he served during 
his period of active duty service from 1947 to 1967.  

After service, private records show the Veteran was first 
diagnosed with chronic obstructive pulmonary disease in 1981.  
A pulmonary function report shows mild obstructive disease 
probably related to small airways disease and mild reduction 
in expiratory reserve volume suggesting chest wall 
restriction.  X-ray in November 1989, shows severe pulmonary 
emphysema.  In August 1995, x-ray revealed large lung 
volumes-consistent with the COPD diagnosis.  There was a 
surpigenous density seen in the left mid-and upper-lung 
field, likely representing an area of pleural and parenchymal 
scarring.  Smaller opacities were found in the right lung 
field, which suggested evidence of pleural plaque formation.  
A March 1997 x-ray, shows COPD with stable pleural disease 
and parenchymal scarring.

An April 2003 x-ray revealed old, fibrotic-type scarring 
throughout the lung fields, some of which were calcified.  
Obstructive pulmonary disease was indicated.  

An x-ray in August 2005 shows the Veteran had marked 
irregularity changes scattered throughout his lungs with 
apparent pleural calcifications.  The radiologist indicated 
that "[t]he findings may reflect a severe, chronic fibrosis, 
long-standing interstitial lung disease or asbestosis."  
There was a bullous change noted in the left lung base, but 
there was no pleural effusion or pneumothorax seen.

A radiology report in January 2006 indicates severe COPD and 
extensive pleural scarring and calcifications, which may be 
representative of previous asbestos exposure.

In a letter received by the Veteran's treating physician in 
March 2007, the physician indicated that he had a history of 
smoking, but had quit 4 years prior.  He referenced the 
radiologist report, dated in August 2005, indicating that 
areas of pleural calcifications may have been caused by 
exposure to asbestos.  He also referenced the chest x-ray and 
report from January 2006, which indicated that the Veteran's 
pleural scarring, pleural calcifications, and interstitial 
scarring could also be a result of asbestos exposure.

A Supplemental Statement of the Case in June 2007 cited 
general medical literature, which indicates that chronic 
obstructive pulmonary disease is not related to asbestosis.  

An internet article defines asbestosis as a restrictive lung 
disease, whereby fibrosis which forms reduces the lungs 
ability to expand and exchange oxygen.  

On VA examination in March 2009, the examiner noted the 
Veteran had shortness of breath for the past 20 years, was 
using inhalers and had coughs with expectoration.  Physical 
examination shows decreased breath sounds, wheezing, 
persistent cough and dyspnea on mild exertion.  Chest x-rays 
show the lungs were hyperinflated, with prominence of the 
pulmonary interstitial markings, which may be secondary to 
chronic obstructive pulmonary disease; there was blunting of 
the right costophrenic angle, which may present a small right 
pleural effusion versus pleural thickening; and, scattered 
increased geographic and slightly nodular opacities overlying 
the bilateral hemithoraces, which may represent pleural 
plaques.  Pulmonary function tests show severe obstructive 
lung disease.  

The diagnoses were severe obstructive lung disease and 
abnormal chest x-ray due to asbestos exposure.  The examiner 
noted that the etiology of the disability was tobacco and 
asbestos.  After reviewing the claims folder and examining 
the Veteran, the examiner was of the opinion that it is more 
likely than not that the Veteran's currently diagnosed lung 
condition is causally or etiologically related to in-service 
asbestos exposure, as pleural plaques seen on the chest x-ray 
are a manifestation of asbestos exposure.  

In sum, the record shows that the Veteran has a lung disorder 
due to asbestos exposure during service.  While no lung 
disorder was diagnosed in any medical records during service 
or for many years following service, the evidence suggests 
that the Veteran has been treated for lung disorders since 
his separation from service.  Moreover, the VA opinion in 
March 2009 relates the Veteran's lung condition to asbestos 
exposure during service.  There is no competent medical 
evidence to contradict this opinion. 

The Board would observe that the RO has attempted to discount 
the opinion of the examiner who performed in March 2009 VA 
examination with reference to information that indicated that 
that chronic obstructive pulmonary disease is not related to 
asbestosis.  However, the VA Adjudication Manual M21-1 
indicates that pleural effusions and fibrosis are findings 
associated with asbestos exposure.  See M21-1MR, IV, Subpart 
ii, 2.C.9.  Since these findings are shown by the evidence of 
record, in addition to COPD, the record shows that the 
Veteran does have some residuals of the asbestos he was 
exposed to during service.

Thus, the uncontridicted evidence indicates that there is a 
causal relationship between the Veteran's service and a 
current lung disorder.  Therefore, in giving the Veteran the 
benefit of the doubt, the Board finds that service connection 
for residuals of exposure to asbestos is warranted.  


ORDER

Service connection for residuals of exposure to asbestos is 
granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


